United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 2, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50579
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ANTWAN FONTAIN GOODLEY,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 7:04-CR-124-ALL
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Antwan Fontain Goodley appeals his jury trial conviction

for possession with intent to distribute more than five grams of

cocaine base within one thousand feet of an elementary school.

Goodley argues that the evidence was not sufficient to support

his conviction, that his trial counsel was ineffective, and that

the district court erred in denying his objections made pursuant

to Batson v. Kentucky, 476 U.S. 79 (1986) to the prosecutor’s

peremptory challenges.


*
  Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50579
                                -2-

     Evidence was presented at trial that Goodley admitted that

the drugs found in the house belonged to him and that he intended

to sell them to third parties.   The evidence showed that the

residence was located within 1000 feet of an elementary school.

There was also testimony that the seized drugs weighed more than

five grams and that their diminished weight several months later

was due to evaporation of the water in the controlled substance.

Viewing the evidence in the light most favorable to the verdict,

a rational trier of fact could have determined that Goodley

possessed with intent to distribute more than five grams of

cocaine in an area within one thousand feet of a school.     See

United States v. Ortega Reyna, 148 F.3d 540, 543-44 (5th Cir.

1998); 21 U.S.C. § 841(a)(1), § 860.

     Goodley’s argument made for the first time on appeal that he

possessed the drugs for personal use cannot be resolved by plain

error review.   See United States v. Olano, 507 U.S. 725, 732

(1993); United States v. Alvarado-Saldivar, 62 F.3d 697, 700 (5th

Cir. 1995).

     The district court did not err in denying the Batson

challenge because the prosecutor’s belief that an employed

individual would be a preferable juror because of his interest in

the community is a race-neutral reason for challenging a juror.

See Hernandez v. New York, 500 U.S. 352, 358-65 (1991).

     Goodley did not raise a claim of ineffective assistance of

counsel in the district court.   The record is not sufficiently
                          No. 05-50579
                               -3-

developed to permit direct review of this claim.   See Massaro v.

United States, 538 U.S. 500, 508 (2003).   Goodley’s conviction is

AFFIRMED.